Judgment and order of the County Court of Kings county unanimously affirmed, with costs. A passenger leaving a street car at the Borough Hall loop to cross the street to the sidewalk, who is invited to come across by the officer of the traffic squad on duty, is not to be held guilty of contributory negligence as matter of law if run over by an approaching vehicle which the traffic officer failed to stop. In such case it is a question of fact for the jury whether the conduct of the pedestrian is that of a reasonably prudent person, in view of all the circumstances. The weight of the evidence and the condition at this place of dense traffic justify the finding of negligence in the driving and management of the defendant’s horse and wagon in colliding with the plaintiff. Present — Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ.